THE THIRTEENTH COURT OF APPEALS

                                    13-13-00118-CV


           BORDER STATES ELECTRIC SUPPLY OF TEXAS, INC.
                                  v.
  COAST TO COAST ELECTRIC, LLC, ENRIQUEZ ENTERPRISES, INC., GILBERT
          ENRIQUEZ, JAIME ENRIQUEZ AND CARLOS MENDIOLA


                                 On Appeal from the
                 County Court at Law No. 8 of Hidalgo County, Texas
                          Trial Cause No. CL-08-1836-H


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case is REMANDED for further proceedings consistent with its opinion. Costs of the

appeal are adjudged against the party incurring the same.

      We further order this decision certified below for observance.

May 29, 2014